Case: 20-1039    Document: 47     Page: 1   Filed: 04/13/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   LOUIS A. BANKS, AND, D. B., A MINOR CHILD,
               Plaintiffs-Appellants

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-1039
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00334-LKG, Judge Lydia Kay Griggsby.
                  ______________________

                        ORDER
                  ______________________

 PER CURIAM
     Louis A. Banks and D.B., his minor child, (“Banks”)
 have previously unsuccessfully invoked the jurisdiction of
 the Superior Court of the District of Columbia (“Superior
 Court”) and the United States Court of Federal Claims
 (“Claims Court”) seeking damages for injuries allegedly
 suffered by D.B., primarily stemming from an incident in-
 volving alleged actions by school employees in the District
 of Columbia.
Case: 20-1039    Document: 47     Page: 2    Filed: 04/13/2020




 2                                   BANKS   v. UNITED STATES



     In the Superior Court, the United States failed to an-
 swer the summons issued to it. But because Banks did not
 specify the nature of his complaint, the Superior Court dis-
 missed his complaint without prejudice. Banks v. District
 of Columbia, No. 2017-CA-006401 (D.C. Super. Ct. Sept.
 19, 2017).
     Banks brought suit in the Claims Court against vari-
 ous officials in the District of Columbia and nominally
 against the United States seeking monetary damages for
 the alleged harm to D.B. Banks v. United States, No. 1:17-
 cv-00808 (Fed. Cl. Jun. 14, 2017). His complaint failed to
 identify claims against the United States, and because the
 Claims Court lacked jurisdiction over the other individu-
 ally named defendants, his complaint was dismissed with-
 out prejudice by the Claims Court. Banks appealed the
 ruling of the Claims Court to this court, and we affirmed
 the judgment dismissing his claim for lack of jurisdiction.
 Banks v. United States, 726 Fed. App’x 823, 825 (Fed. Cir.
 2018)
     Banks brought a second suit in the Claims Court, again
 seeking monetary damages for the alleged harm to D.B.
 Banks v. United States, No. 1-19-cv-00334 (Fed. Cl. Feb. 28,
 2019). This second suit is the subject of this appeal. The
 Claims Court interpreted Banks’ complaint to challenge
 the failure of the United States to appear in the dismissed
 Superior Court proceeding as a violation of 20 U.S.C.
 § 7101 (addressing education as part of the Safe and Drug-
 Free Schools and Communities Act) and 28 U.S.C. § 2508
 (addressing government counterclaims brought in the
 Claims Court). The complaint also referred to the Civil
 Rights Act of 1964 and alleged that the U.S. Departments
 of Education and Justice are responsible for enforcement of
 federal civil rights laws. These references were treated by
 the Claims Court as asserting a violation of federal civil
 rights arising from D.B.’s treatment in the District of Co-
 lumbia schools. Rather than answer the complaint, the
 United States moved to dismiss the complaint for want of
Case: 20-1039     Document: 47      Page: 3    Filed: 04/13/2020




 BANKS   v. UNITED STATES                                     3



 jurisdiction. Banks filed a motion for default judgment
 against the United States based on its failure to answer the
 complaint.
      The Claims Court granted the motion to dismiss and
 denied as moot Banks’ motion for a default judgment. The
 Claims Court explained in its opinion why the court lacked
 jurisdiction over Banks’ complaint. To the extent the com-
 plaint raised allegations of violation of federal civil rights
 law, the Claims Court explained that its precedent speci-
 fies that it lacks subject matter jurisdiction over such
 claims, citing Jones v. United States, 104 Fed. Cl. 92, 98
 (2012). Additional precedent supports this conclusion of
 the Claims Court. See Brown v. United States, 105 F.3d
 621, 624 (Fed. Cir. 1997) (holding the Claims Court lacks
 jurisdiction over a Bivens claim, a cause of action for money
 damages to remedy constitutional violations caused by gov-
 ernment officials acting under color of federal law); Wild-
 man v. United States, 28 Fed. Cl. 494, 495 (1993) (citing
 Anderson v. United States, 22 Cl. Ct. 178, 179 n.2 (1990),
 aff’d, 937 F.2d 623 (Fed. Cir. 1991) (table) (finding no juris-
 diction over civil rights claims brought pursuant to 42
 U.S.C. §§ 1983, 1985 or 1986 because jurisdiction over such
 claims resides exclusively in the U.S. district courts)).
 With regard to Banks’ argument that the United States
 failed to appear in the Superior Court action, the Claims
 Court explained that where the plaintiff relies on a statute
 to support a claim the plaintiff must show that the named
 statute provides for monetary relief for its violation in or-
 der to invoke the jurisdiction of the Claims Court. The
 Claims Court noted that the two federal statutes cited by
 Banks to support his claim arising out of the Superior
 Court case did not appear related to his claim, but even if
 they were related, neither of the statutes provide for mon-
 etary relief. Finally, because the Claims Court determined
 that it lacked subject matter jurisdiction over claims
 averred in Banks’ complaint, it ruled that Banks’ motion
 for default judgment is moot.
Case: 20-1039    Document: 47     Page: 4    Filed: 04/13/2020




 4                                   BANKS   v. UNITED STATES



     Banks timely appealed from the final judgment of the
 Claims Court. We have jurisdiction under 28 U.S.C.
 § 1295(a)(3). We review the Claims Court’s jurisdictional
 ruling de novo as a question of law. Kam-Almaz v. United
 States, 682 F.3d 1364, 1367–68 (Fed. Cir. 2012).
     We carefully reviewed the arguments Banks presents
 to this court and the opinion of the Claims Court dismiss-
 ing his complaint for want of jurisdiction. The Claims
 Court correctly held that Banks failed to present a claim
 over which the Claims Court has subject matter jurisdic-
 tion. Banks appears to contend on appeal that the Claims
 Court issued a default judgment in his favor, but the court
 merely granted Banks leave to file a motion for default
 judgment, a motion the court ultimately denied. We find
 no error in the judgment of the Claims Court, which we ac-
 cordingly affirm. A number of motions filed by Banks re-
 lating to our review of his appeal remain pending. All such
 motions are denied. The Order of the Claims Court dis-
 missing the complaint is
                          AFFIRMED
     IT IS ORDERED THAT:
     (1) The Order of the Claims Court dismissing the com-
         plaint is affirmed.
     (2) Banks’ outstanding motions are denied.


                                 FOR THE COURT

         April 13, 2020          /s/ Peter R. Marksteiner
             Date                Peter R. Marksteiner
                                 Clerk of Court